DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 and 17 are objected to because of the following informalities (using claim 5 as an example): Provided the “scene that comprises the child” is the same scene as that in claim 4 from which claim 5 depends, claim 5, ln. 3-4 should read as follows: “[[a]] the scene that comprises the child”. Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  
“capture, using at least some of a plurality of home automation devices, audio in a home environment in which the child resides” recited in ln. 9-10 should likely read “capture, using at least some of [[a]] the plurality of home automation devices, audio in [[a]] the home environment in which the child resides”; and
“output an indication of the compatible activity” recited in ln. 21 should likely read “output an indication of a compatible activity”. 
Appropriate correction is required.
Claim 20 is objected to because of the following informality: “wherein the one or more processors being configured to output” recited in ln. 1-2 should likely read “wherein the one or more processors 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, claims 1 and 13 recite a “plurality of trained machine-learning models”, thereby requiring a trained machine-learning model or any commercial model trained for calculating a plurality of scores for children (Emphasis added). However, the Specification does not describe any training of the models nor any commercial model trained for calculating scores for children. Accordingly, claims 1 and 13, as well as their dependent claims, are rejected as failing to comply with the written description requirement.

Examiner’s Note
No prior art is currently provided for claims 1-20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.	U.S. Pub. 2020/0143802, where audio input is provided to a machine learning program and a behavior pattern is output;
b.	U.S. Pub. 2019/0318008, where media is selected based on captured mood, location, or the like of the user;
c.	U.S. Pub. 2018/0285319, where, after having identified personal characteristics of the individual using sensor data, that information may be used to, for example, provide targeted content that would be best suited for the individual given the identified personal characteristics of the individual;
d.	U.S. Pub. 2018/0341903, where each team member’s personality profile is compared to a task file – a compilation of a task and one or more personality traits – to determine which team member is best suited for the given task; and
e.	U.S. Pub. 2016/0151672, where, based on sensed motion of a user, a recommended exercise activity is generated.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA N BRANDLEY whose telephone number is (571)272-4280. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol, can be reached on (571)272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA N BRANDLEY/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715